DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of SEQ ID Nos 61574 and 61585 in the reply filed on 3/14/2022 is acknowledged.  It is noted that the Restriction Requirement was not a species election as applicants insist.  
Claim 7 recites additional CDR sequences (SEQ ID Nos 5601-7570), however, the elected SEQ ID Nos already comprise or encode CDR sequences (i.e. CDRs 1-3 of ipilimumab, Fig. 4 of He et al, 2017).  The straightforward interpretation of claim 7 is that the ipilimumab CDRs are replaced by any of those found in SEQ ID Nos 5601-7570.  As such, claims 7 and dependent claims are directed to non-elected inventions for reasons of record.
Claims 7, 25, 26, 28-30, 106-108 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/14/2022.



Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 1 be found allowable, claim 2 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 2 requires no more RNA structure than parent claim 1 and thus does not limit the scope of claim 1 in any way.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 103, 105, 109, 110, 112, 113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 21, 48, 57-59, 66 of 17/571,893 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because SEQ ID Nos 646 and 678 the ‘893 claims recite the same two RNAs (61574 and 61585) as the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites the same RNA molecules in sections (I) and (II). Both sections require the same two RNAs.  Appropriate correction is required.  This objection effects all dependent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 103 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating cancer does not reasonably provide enablement for treating or preventing any given disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc. 8 USPQD2d 1217 (Fed. Cir. 1988)).  Whether undue experimentation is required is a conclusion reached by weighing several factors.  These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in In re Wands, 8 USPQQ2d 1400 (Fed. Cir. 1988) and include the following:
State of the prior art and level of predictability in the art:  In spite of considerable interest in immunotherapy with anti-CTLA-4 antibodies such as ipilimumab (the instant claims recite RNAs that encode an ipilimumab-like antibody), the art of record contains no description of methods of preventing a disorder with such, or of treating any disorder other than cancer. 
In a paper published in 2017, He et al (Oncotarget, Vol. 8) teaches that the intended blockade of CTLA-4 by ipilimumab is not completely understood and that the molecule is used successfully in clinical trials for cancer.  This clearly evidences that the treatment or prevention of any given disorder with ipilimumab was at an early stage of development at the time of filing and that the skilled artisan would not know how to use ipilimumab to prevent or treat disorders other than cancer without explicit guidance from the specification or significant empirical experimentation. 
Amount of direction provided by the inventor and existence of working examples: 
In the working examples, the specification teaches in vitro expression of antibodies but does not go on to use RNAs encoding said antibodies to express antibodies in vivo, or to treat or prevent a disease. The specification also discloses well-known methods for transformation/transfection of cells and gene therapy.

Nature of the invention and Breadth of the claims:  The claims are directed to methods of therapy and disease prevention, the properties of which have been outlined above. The claims are not limited to any particular disease, disorder, patient or subject. Thus, the claimed methods encompass a broad, divergent genus of potential therapies.  As the claims encompass such a wide variety of methods, it is incumbent upon the disclosure to set forth the manner and process of treating or preventing disorders that is commensurate with the scope of protection sought.    
Relative skill of those in the art and quantity of experimentation needed to make or use the invention:  Although the level of skill in the art of treating cancers with ipilimumab is high, the level of skill in the art of using such to treat or prevent any given disorder is low.  One would not be able to treat any disorder other than cancer given no more than the in vitro expression with additional prophetic statements suggesting how the technology developed might be further developed for application in vivo.  Given the broad scope of the claims, the early developmental stage and the unpredictability of the art at the time of filing, making embodiments of the claimed invention that are operative for disorders other than cancer would clearly require undue experimentation. Therefore, the claims are properly rejected under 35 USC 112, first paragraph, as lacking enablement.
Given the above analysis of the factors which the courts have determined are critical in determining whether a claimed invention is enabled, it must be considered that undue and excessive experimentation would have to be conducted by the skilled artisan in order to practice the claimed invention.

Conclusion
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633